Citation Nr: 0311446	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-09 979	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  A VA neurologist who personally examined the veteran and 
reviewed the medical and other evidence pertinent to his case 
indicated in May 2003 that it is as likely as not that his 
headaches were caused by his service-connected cranial nerve 
conditions.


CONCLUSION OF LAW

The veteran has headaches that are proximately due to or the 
result of his already service-connected partial paralysis of 
the fifth and seventh cranial nerves.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.303, 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

There is no legitimate reason to further delay a decision in 
this case to grant service connection for headaches since the 
requirements of the VCAA already have been satisfied. See, 
e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran's service medical records (SMRs) reveal that he 
sustained facial paralysis in June 1943.  It was subsequently 
diagnosed as a neuritis of the lower motor neurons of the 
left fifth and seventh cranial nerves due to herpes zoster.  
During a November 1943 neurological examination, he 
complained of left frontal headaches since August 15.  

In his original application for VA compensation benefits in 
November 1945, the veteran stated that he had "bad 
headaches" and left facial paralysis.  Immediately following 
separation from service, he was rated 100 percent disabled 
for one year due to these two conditions.  

In a letter dated in May 1983, Robert S. Whitman, M.D., 
stated that he had been treating the veteran for his facial 
paralysis since 1974.   The physician also stated that, at 
the onset, treatment of his headaches was a major problem, 
but they were currently controlled with medication.  

The veteran is currently in receipt of service connection for 
partial paralysis of the fifth cranial nerve-rated 30 
percent disabling, for partial paralysis of the seventh 
cranial nerve-rated 20 percent disabling, and for 
blepharitis marginalis-rated 0 percent disabling.  

The veteran requested service connection for headaches in 
April 2001.  In an August 2001 decision, the RO denied 
service connection on the basis that a grant of service 
connection would constitute pyramiding (see 38 C.F.R. § 4.14) 
as the headache symptoms are already considered as part and 
parcel of the evaluations for the partial paralysis of the 
fifth and seventh cranial nerves.



A VA neurological examination was conducted in May 2003.  And 
the examiner reviewed the claims file and rendered an opinion 
indicating it is at least as likely as not that the veteran's 
headaches are a residual symptom of his already 
service-connected cranial nerve conditions.  

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306, 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

There is no medical evidence of record to refute the 
favorable professional medical opinion of the VA physician 
who recently examined the veteran in May 2003.  So service 
connection is warranted for headaches secondary to the 
already 
service-connected partial paralysis of the fifth and seventh 
cranial nerves.  See Sanden v. Derwinski, 2 Vet. App. 97, 
100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991) (the Board may not ignore the medical opinion of a 
treating physician, although the Board is free to discount 
the credibility of the physician's statement or probative 
value of it).  See, too, Black v. Brown, 5 Vet. App. 177, 180 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999); 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

In the case of Esteban v. Brown, the United States Court of 
Appeals for Veterans Claims (Court) noted that while 
"pyramiding of disabilities is to be avoided pursuant to 38 
U.S.C. § 1155 and 38 C.F.R. § 4.14 . . . it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury permitting two different disability ratings."  
Esteban, 6 Vet. App. at 261.  "The critical element is that 
none of the symptomatology for [one condition] is duplicative 
of or overlapping with the symptomatology of the [other 
condition]." Id. at 262 (emphasis in original).  The 
veteran's partial paralysis of the fifth and seventh cranial 
nerves is rated under Codes 8205 and 8207.  As these 
Diagnostic Codes make no mention of headaches as a symptom, 
granting service connection for headaches would not duplicate 
or overlap with these Diagnostic Codes.  Therefore, secondary 
service connection is warranted.  38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

The claim for service connection for headaches secondary to 
the service-connected partial paralysis of the fifth and 
seventh cranial nerves is granted.


	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

